         Case 1:18-cv-09031-DLC Document 34 Filed 01/22/19 Page 1 of 1




By ECF                                                             January 22, 2019

Honorable Denise Cote
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312


       Re: Hyland v. Navient Corporation, Case No. 1:18-cv-09031
            (DLC)

Dear Judge Cote:

         I write on behalf of defendants Navient Corporation and Navient Solutions, LLC
(“Navient”) pursuant to Rule 1(E) of Your Honor’s Individual Practices to request an extension
of time to February 15, 2019 to respond to plaintiffs’ amended complaint. Navient anticipates
filing a motion to dismiss on various grounds, and the parties have agreed to the following
briefing schedule:

       Motion due: February 15, 2019
       Opposition due: March 18, 2019
       Reply due: April 8, 2019

        Navient’s current deadline to respond to the amended complaint is January 30, 2019.
No previous requests for extensions of time have been made for this deadline. As noted above,
plaintiffs have agreed to the above proposed briefing schedule.

        Navient further requests that the parties be permitted to file motion and opposition
briefs not exceeding 30 pages each, and that Navient be permitted to file a reply brief not
exceeding 15 pages. Plaintiffs have agreed to this request, which the parties believe is necessary
adequately to address the number and complexity of claims and issues.

                                                                   Respectfully,

                                                                   s/Ashley Simonsen

                                                                   Ashley Simonsen

cc: Plaintiffs’ Counsel (by ECF)
